[Cite as State ex rel. Pettway v. Cuyahoga Cty. Court of Common Pleas, 2013-Ohio-1456.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99011




                            STATE OF OHIO, EX REL.,
                              TIMOTHY PETTWAY
                                                  RELATOR
                                                    vs.
                      CUYAHOGA COUNTY COURT OF
                              COMMON PLEAS, ET AL.

                                 RESPONDENTS




                                        JUDGMENT:
                                        WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 460161
                                          Order No. 463466

        RELEASE DATE:              April 5, 2013
FOR RELATOR

Timothy Pettway, Pro se
Inmate #550-655
Toledo Correctional Institution
2001 E. Central Avenue
Toledo, Ohio 43608


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} Timothy Pettway has filed a complaint for a writ of procedendo. Pettway

seeks an order from this court that requires Judge Deena Calabrese and the Cuyahoga

County Court of Common Pleas to render a ruling with regard to a petition for

postconviction relief filed in State v. Pettway, Cuyahoga C.P. No. CR-498474.

       {¶2} Attached to a motion for summary judgment, filed by Judge Calabrese and

the Cuyahoga County Court of Common Pleas, is a copy of a judgment entry, journalized

on November 2, 2012, which demonstrates that a ruling, accompanied by findings of fact

and conclusions of law, has been rendered with regard to Pettway’s petition for

postconviction relief. Thus, Pettway’s complaint for a writ of procedendo is moot.

State v. Jerninghan, 74 Ohio St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel.

Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

       {¶3} Accordingly, we grant the motion for summary judgment. Judge Calabrese

and the Cuyahoga County Court of Common Pleas to pay costs. Costs waived. The

court directs the clerk of court to serve all parties with notice of this judgment and its date

of entry upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.



LARRY A. JONES, SR., JUDGE

MELODY J. STEWART, A.J., and
SEAN C. GALLAGHER, J., CONCUR